USCA4 Appeal: 19-9512      Doc: 66         Filed: 12/28/2022    Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-9512


        In the Matter of Rhetta Moore Daniel, Esquire,

                     Respondent.


        On Notice to Show Cause Before the Fourth Circuit Standing Panel on Attorney Discipline.


        Argued: September 13, 2022                                  Decided: December 28, 2022


        Before DIAZ, THACKER, and QUATTLEBAUM, Circuit Judges.


        Reciprocal disbarment imposed by unpublished per curiam opinion.


        Elizabeth Kinland Shoenfeld, VIRGINIA STATE BAR, Richmond, Virginia, for
        Prosecuting Counsel. Rhetta M. Daniel, Richmond, Virginia, for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-9512      Doc: 66         Filed: 12/28/2022      Pg: 2 of 7




        PER CURIAM:

               This matter comes before this Court’s Standing Panel on Attorney Discipline on a

        Notice to Show Cause. By that Notice, Respondent Rhetta Moore Daniel was directed to

        show cause why she should not be suspended from practice before this Court. Respondent

        filed her Response to the Notice to Show Cause, by which she requested a hearing under

        Local Rule 46(g)(9). This Court imposed an interim suspension and deferred further

        consideration pending disposition of Respondent’s appeal to the Supreme Court of

        Virginia. The Virginia Supreme Court dismissed the appeal based on Respondent’s failure

        to file an opening brief. Respondent informed this Court that no other proceedings were

        pending in state court and renewed her request for a hearing. Having granted Respondent’s

        request for a hearing, this Court appointed Assistant Bar Counsel from the Virginia State

        Bar as prosecuting counsel in this proceeding. Upon completion of formal briefing, the

        Standing Panel on Attorney Discipline heard oral argument.

               The Virginia State Bar Disciplinary Board revoked Respondent’s law license after

        finding that she violated multiple rules of professional conduct in two separate lawsuits. In

        finding revocation to be the appropriate sanction, the Board reasoned:

                             The evidence presented in this proceeding
                      demonstrate[s] that Respondent intentionally misused the
                      judicial process by failing to abide by court rules concerning
                      discovery in the Suffolk lawsuit, falsely accusing Judge
                      Daffron and Judge Bondurant of improper or criminal
                      behavior, submitting false information about settlement in the
                      Suffolk lawsuit, and engaging in rude and disruptive behavior
                      during hearings in both the Charles City and Suffolk lawsuits.
                      The harmful consequences of Respondent’s actions include
                      awards of sanctions against her clients in both lawsuits, and the
                      inevitable embarrassment and distress Judge Bondurant, Judge

                                                     2
USCA4 Appeal: 19-9512      Doc: 66         Filed: 12/28/2022     Pg: 3 of 7




                      Daffron, and opposing counsel in both lawsuits endured as
                      Respondent engaged in her years-long campaign of baseless
                      attacks on their competence, reputation, and professionalism.
                      Revocation is further supported by Respondent’s multiple acts
                      of misconduct in both lawsuits, as they reflect a pattern of
                      disdain for the courts and the judicial process.

                             In its consideration of aggravating and mitigating
                      factors applicable to the appropriate sanction, the Board found
                      that the absence of a prior disciplinary record, Respondent’s
                      lack of a dishonest motive, and the payment of restitution,
                      albeit by Respondent’s malpractice carrier, were mitigating
                      factors.

                             The aggravating factors far outweighed the mitigating
                      factors, however. The evidence reflects a pattern of
                      misconduct; multiple offenses; Respondent’s bad faith
                      obstruction of the disciplinary process by failing to comply
                      with rules or orders of the disciplinary agency; Respondent’s
                      refusal to acknowledge the wrongful nature of her misconduct;
                      the vulnerability of Respondent’s victims, her clients; and
                      Respondent’s substantial experience in the practice of law.

        Virginia State Bar Disciplinary Board Order 23-24, March 22, 2019.

               This Court’s authority to impose reciprocal discipline is governed by Rule 46 of the

        Federal Rules of Appellate Procedure, which provides that “a member of the court’s bar is

        subject to suspension or disbarment by the court if the member . . . has been suspended or

        disbarred from practice in any other court.” When imposing discipline based on a state

        court’s action, we presume that discipline identical to that imposed by the state court is

        appropriate. 4th Cir. R. 46(g) (rules of disciplinary enforcement). We will impose this

        presumptive discipline so long as three requirements are met: “(1) the state must have given

        the attorney notice of the charges and an opportunity to be heard; (2) the evidence must

        support the findings made; and (3) there must be no other ‘grave reason’ for ignoring the


                                                     3
USCA4 Appeal: 19-9512       Doc: 66          Filed: 12/28/2022      Pg: 4 of 7




        actions taken.” Wrighten v. United States, 550 F.2d 990, 991 (4th Cir. 1977) (citing Selling

        v. Radford, 243 U.S. 46, 51, 37 S.Ct. 377 (1917)).

               Respondent argues that Virginia’s attorney discipline procedures constitute an

        unlawful usurpation of authority statutorily delegated only to the state’s courts. In

        Respondent’s view, this attorney discipline scheme contravenes not only the governing

        statutes, but also the state’s constitution, resulting in the type of grave injustice that would

        undermine this Court’s reliance on it and preclude imposition of the presumptive reciprocal

        discipline.

               Authority to discipline attorneys in Virginia is vested by statute in the state’s

        Supreme Court. The court’s latitude is broad. It “may promulgate rules and regulations . .

        . [p]rescribing procedures for disciplining, suspending, and disbarring attorneys,” so long

        as its rules and regulations are not “inconsistent with any statute,” do not “eliminate[ ] the

        jurisdiction of the courts to deal with the discipline of attorneys,” and do not preclude an

        attorney facing discipline from “demand[ing] to be tried by a court of competent

        jurisdiction.” Va. Code § 54.1-3909, -3915.

               Exercising its authority to promulgate rules and regulations consistent with state

        statutes, the court has codified its attorney discipline procedures in the Rules of the

        Supreme Court of Virginia, which delegates “general administrative authority over and

        responsibility for” attorney discipline to the Council of the Bar. Va. Sup. Ct. R. Pt. 6 § 4

        ¶ 13-3. The Council is charged with creating District Committees and Subcommittees,

        which may investigate allegations of attorney misconduct. Id. ¶ 13-4, 13-7. The District

        Committee or Subcommittee then may submit a Certification of the alleged misconduct to

                                                       4
USCA4 Appeal: 19-9512       Doc: 66         Filed: 12/28/2022      Pg: 5 of 7




        the Disciplinary Board, which may impose discipline upon a finding of misconduct

        following a hearing. Id. ¶ 13-18. The Disciplinary Board’s disposition is appealable of right

        to the Supreme Court of Virginia. Id. ¶ 13-26.

               Critically though, any attorney facing discipline may choose to proceed before a

        three-judge circuit court rather than before the Disciplinary Board or a District Committee

        if the attorney properly objects under the Supreme Court of Virginia’s rules. Va. Code Ann.

        § 54.1-3935.

               The Supreme Court of Virginia has considered arguments like those advanced by

        Respondent and has concluded that its attorney discipline procedures pass muster. In Fails

        v. Virginia State Bar, 265 Va. 3, 574 S.E.2d 530 (2003), an attorney facing discipline

        demanded trial by a three-judge court well after the deadline for doing so under the

        applicable rule. The Disciplinary Board denied the untimely demand, proceeded with its

        scheduled hearing, and revoked the attorney’s license to practice law. On appeal to the

        Supreme Court of Virginia, the attorney argued that imposition of a deadline for demanding

        a three-judge trial conflicts with the statutory provision guaranteeing the right to such a

        trial. The court found no such conflict, observing that the “simple procedural step” of

        demanding a three-judge trial within the deadline “neither eliminates the jurisdiction of the

        courts to deal with the discipline of attorneys nor denies the right of an attorney to trial by

        a three-judge court.” Id. at 7, 574 S.E.2d at 533.

               We see no reason to disagree with the Supreme Court of Virginia’s assessment of

        its own rules and the law of that state. The Virginia General Assembly has vested the

        authority to discipline attorneys in the state in its Supreme Court and authorized that court

                                                      5
USCA4 Appeal: 19-9512       Doc: 66         Filed: 12/28/2022      Pg: 6 of 7




        to create procedures for doing so. The Supreme Court has created a system for attorney

        discipline, adopting procedures that protect the right of an attorney to be tried by a court in

        conformity with state statutes. An attorney who wishes to exercise that right and be tried

        by a court rather than by the Disciplinary Board need only make the demand in the time

        allowed by the rules.

               Like the attorney in Fails, Respondent failed to timely demand a trial by a three-

        judge court. Respondent then failed to perfect her appeal of the Disciplinary Board’s

        decision by neglecting to file a brief in that case. In short, Respondent has declined to have

        her attorney discipline matter considered by Virginia’s courts each time. Respondent

        cannot now claim that a grave injustice has been committed. ∗

               Respondent’s attempt to characterize her arguments as constitutional does not

        change the outcome. Respondent admits that the Virginia General Assembly properly

        vested authority to discipline attorneys in the Supreme Court of Virginia. It does not follow

        then that the Supreme Court’s exercise of that authority—within the confines of the

        relevant statutes—would be unconstitutional. Virginia’s attorney discipline procedures do


               ∗
                 Respondent, through counsel, did object to the Disciplinary Board’s jurisdiction
        before her hearing. On the first morning of the hearing, however, counsel waived the
        argument in Respondent’s absence, informing the Board that the document was not a
        motion and that he did not need to be heard on the matter. At oral argument before this
        Court, Respondent argued that she was unaware of her attorney’s waiver and should not be
        bound by it. But an attorney acts as an agent of the client and that the client is therefore
        bound by the attorney’s acts. See, e.g., Farabee v. Clarke, 967 F.3d 380, 392 (4th Cir.
        2020) (citing Maples v. Thomas, 565 U.S. 266, 281, 132 S.Ct. 912, 922 (2012)).
        Respondent offers no facts that would distinguish her relationship with her counsel from
        the agency created by an attorney-client relationship. Respondent is, therefore, bound by
        her attorney’s waiver.

                                                      6
USCA4 Appeal: 19-9512      Doc: 66         Filed: 12/28/2022      Pg: 7 of 7




        not, as Respondent argues, usurp or supplant the authority of the courts. Rather, they

        implement that authority in compliance with state statutes.

               Nor can Respondent show that the procedures at issue lack due process. Procedural

        due process in attorney discipline proceedings requires only that an attorney must have

        “fair notice of the charge against him and an opportunity to explain and defend his actions.”

        In re Chipley, 448 F.2d 1234, 1235 (4th Cir. 1971) (citing In re Ruffalo, 390 U.S. 544, 88

        S.Ct. 1222, 20 L.Ed.2d 117 (1967)). Respondent does not dispute that she received notice

        in compliance with the Rules of the Supreme Court of Virginia. Nor does she argue that

        she was unaware of the charges against her or that she lacked the opportunity to refute

        those charges.

               Finally, Respondent’s contention that the proof offered to the Disciplinary Board

        could not support the discipline imposed is conclusory and unconvincing. Although

        Respondent denies that her conduct violated each of the rules of professional conduct for

        which she was disciplined, she fails to point to any record evidence or lack thereof that

        could lead this Court to agree with her.

               Upon consideration of the briefs and oral arguments, we find no want of due process,

        infirmity of proof, or other grave reason which would preclude giving the decision of the

        Virginia State Bar Disciplinary Board its presumptive effect under this Court’s Local Rule

        46(g) and the Supreme Court’s decision in Selling. The Court therefore disbars Rhetta

        Moore Daniel from the practice of law before the U.S. Court of Appeals for the Fourth

        Circuit.

                                                                                     SO ORDERED

                                                     7